UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MYKHAILO PECHERYTSIA,                                               12/17/2019
             Plaintiff,                             19-CV-6771 (JGK) (BCM)
       -against-
                                                    ORDER RESCHEDULING
CAPITAL ONE BANK (USA), N.A., et al,                SETTLEMENT CONFERENCE
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Due to a conflict in the Court's calendar, the settlement conference scheduled for January

15, 2020, is ADJOURNED to Wednesday, January 29, 2020, at 2:15 p.m. All other provisions

of the Order Scheduling Settlement Conference (Sched. Order) (Dkt. No. 47) remain in effect,

including the requirements that, no later than January 22, 2019, (1) the parties conduct "at least

one good-faith settlement discussion, in person or by telephone, and that each party convey to

each opposing party at least one good-faith settlement demand or offer," Sched. Order ¶ 2; (2)

each party submit a confidential settlement letter to chambers by email, containing the updated

status of the parties' settlement negotiations to date, as well as any other new pertinent

information likely to be helpful to the settlement process, id. ¶ 3; and (3) each party submit the

Acknowledgment Form attached to the Court's Scheduling Order to chambers by email, and

serve in on all other parties, identifying the individuals who will attend the settlement

conference. Id. ¶ 4.

Dated: New York, New York
       December 17, 2019
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
